               Case 2:19-cv-00423 Document 3 Filed 01/18/19 Page 1 of 1 Page ID #:31

AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                      Central District of California

 MOHAMAD AL LABADE, Individually and On Behalf
       of All Others Similarly Situated,
                                                                   )
                                                                   )
                             Plaintiff
                                                                   )
                                v.                                 )       Civil Action No.
ACTIVISION BLIZZARD, INC., ROBERT A. KOTICK,                       )
SPENCER NEUMANN, and COLLISTER JOHNSON                             )
                            Defendant
                                                                   )


                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) ACTIVISION BLIZZARD, INC., ROBERT A. KOTICK, SPENCER NEUMANN,
                                         and COLLISTER JOHNSON,
                                         3100 Ocean Park Boulevard
                                         Santa Monica, California 90405




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Jennifer Pafiti
                                         Pomerantz LLP
                                         1100 Glendon Avenue, 15th Floor
                                         Los Angeles, CA 90024



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk
